Woods, C. J.
Appeal from a judgment on a promissory note, a copy of which was filed with the complaint. It contains a promise in the ordinary form, to pay a sum named, “ with interest at the rate of ten per cent, after maturity, and ten per cent, attorney’s fees.”
It is claimed that the court erred in overruling the defendants’ demurrer to the complaint. The entire argument on the point is in these words: “ The complaint is not sufficient in this, it is not definite and certain, and the copy of the note shows that the agreement (is) to pay ten per cent, attorney’s *318fees, which we insist is void, and that, therefore, the note is-usurious as to that amount, and should be held void, and the: judgment reversed.”
. If the stipulation for attorney’s fees were conceded to be void, the validity of the note would not be otherwise affected.» and consequently the demurrer was properly overruled. Judgment affirmed, with costs.